ORDER

PER CURIAM.
Claimant, Kathy Sandlin, appeals the Labor and Industrial Relations Commission’s order dismissing her application for review for failing to comply with 8 CSR 20-3.030(3)(A) in that she did not sufficiently state reasons why the Administrative Law Judge’s findings and conclusions were error.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. A memorandum solely for the use of the parties has been provided explaining the reasons for our decision. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).